UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D. C. 20549 FORM N-CSR Investment Company Act file number:811-00042 Deutsche Portfolio Trust (Exact Name of Registrant as Specified in Charter) 345 Park Avenue New York, NY 10154-0004 (Address of Principal Executive Offices) (Zip Code) Registrant’s Telephone Number, including Area Code: (212) 250-3220 Paul Schubert 60 Wall Street New York, NY 10005 (Name and Address of Agent for Service) Date of fiscal year end: 5/31 Date of reporting period: 5/31/2015 ITEM 1. REPORT TO STOCKHOLDERS May 31, 2015 Annual Report to Shareholders Deutsche Floating Rate Fund (formerly DWS Floating Rate Fund) Contents 3 Letter to Shareholders 4 Portfolio Management Review 10 Performance Summary 12 Investment Portfolio 30 Statement of Assets and Liabilities 32 Statement of Operations 33 Statement of Changes in Net Assets 34 Financial Highlights 39 Notes to Financial Statements 50 Report of Independent Registered Public Accounting Firm 51 Information About Your Fund's Expenses 52 Tax Information 53 Advisory Agreement Board Considerations and Fee Evaluation 58 Board Members and Officers 63 Account Management Resources This report must be preceded or accompanied by a prospectus. To obtain a summary prospectus, if available, or prospectus for any of our funds, refer to the Account Management Resources information provided in the back of this booklet. We advise you to consider the fund's objectives, risks, charges and expenses carefully before investing. The summary prospectus and prospectus contain this and other important information about the fund. Please read the prospectus carefully before you invest. If affiliates of the Advisor participate in the primary and secondary market for senior loans, legal limitations may restrict the fund’s ability to participate in restructuring or acquiring some senior loans. Bond and loan investments are subject to interest-rate, credit, liquidity and market risks to varying degrees. When interest rates rise, bond prices generally fall. Credit risk refers to the ability of an issuer to make timely payments of principal and interest. Investments in lower-quality ("junk bonds") and non-rated securities present greater risk of loss than investments in higher-quality securities. Floating rate loans tend to be rated below investment grade. Investing in derivatives entails special risks relating to liquidity, leverage and credit that may reduce returns and/or increase volatility. Investing in foreign securities presents certain risks, such as currency fluctuations, political and economic changes, and market risks. In certain situations, it may be difficult or impossible to sell an investment at an acceptable price. As interest rates change, issuers of higher (or lower) interest debt obligations may pay off the debts earlier (or later) than expected causing the fund to reinvest proceeds at lower yields (or be tied up in lower interest debt obligations). The fund may lend securities to approved institutions. See the prospectus for details. Deutsche Asset & Wealth Management represents the asset management and wealth management activities conducted by Deutsche Bank AG or any of its subsidiaries, including the Advisor and DeAWM Distributors, Inc. NOT FDIC/NCUA INSURED NO BANK GUARANTEE MAY LOSE VALUE  NOT A DEPOSIT NOT INSURED BY ANY FEDERAL GOVERNMENT AGENCY Letter to Shareholders Dear Shareholder: Despite slow growth during the first half of 2015, the U.S. economy’s underlying fundamentals remain sound. Employment growth has been solid, the housing market continues to improve and households have strengthened their finances. Real income is firming thanks to the improving labor market and lower energy prices. And, while consumers remain cautious, they’re likely to loosen their purse strings over time. In short, our economists see an environment that should support modestly above-trend domestic growth. The strong U.S. dollar continues to act as a headwind to exports and (for those whose positions are not hedged) a detractor from foreign equity returns. The U.S. Federal Reserve Board is likely to start raising short-term interest rates in the U.S. later this year. However, the specific timing depends on whether the recent slowdown in activity reverses, the labor markets continue to heal and inflation truly bottoms. In any case, analysts expect the process to be gradual. Meanwhile, the global picture, which had appeared to be brightening, is again in flux due to uncertainties regarding the Greek debt crisis and its potential ramifications. Overall, our strategic view remains generally positive. While we do not see Greece posing a major risk of contagion across the Eurozone, heightened volatility can be expected. As always, we encourage you to visit us at deutschefunds.com for timely information about economic developments and your Deutsche fund investment. With frequent updates from our Chief Investment Officer and economists, we want to ensure that you have the resources you need to make informed decisions. Thank you for your continued investment. We appreciate the opportunity to serve your investment needs. Best regards, Brian Binder President, Deutsche Funds Portfolio Management Review (Unaudited) Market Overview and Fund Performance All performance information below is historical and does not guarantee future results. Returns shown are for Class A shares, unadjusted for sales charges. Investment return and principal fluctuate, so your shares may be worth more or less when redeemed. Current performance may differ from performance data shown. Please visit deutschefunds.com for the most recent month-end performance of all share classes. Fund performance includes reinvestment of all distributions. Unadjusted returns do not reflect sales charges and would have been lower if they had. Please refer to pages 10 through 11 for more complete performance information. For the 12-month period ended May 31, 2015, Deutsche Floating Rate Fund provided a return of 1.95%, in comparison with the fund's benchmark, the Standard & Poor's and the Loan Syndications and Trading Association's (S&P/LSTA) Leveraged Loan Index, which returned 2.84%, and the average fund in the Morningstar Bank Loan category peer group, which returned 2.09%. About Senior Loans Senior loans are loans made by large banks to corporations that usually either are not investment-grade or are unrated as borrowers, and are typically used to finance a corporate acquisition or restructuring. These loans usually have the highest standing in a borrower's capital structure, so the holders of the loan have first claim to the company's cash flow and to proceeds from the sale of any company assets. The interest rate on a senior loan is adjustable and reflects a spread above a benchmark short-term lending rate, such as LIBOR. Banks that originate these loans typically limit their exposure by forming a syndicate with other lenders. Institutional investors, including mutual funds, insurance companies and hedge funds, typically provide a liquid secondary market. While less familiar to the investing public than high-yield bonds, the size of the senior loan market currently exceeds that of the high-yield corporate bond market. The fund's fiscal period opened against a generally benign backdrop for below-investment-grade credit, as investors continued to seek yield in every corner of the markets, including leveraged loans. However, the fourth quarter of 2014 saw credit markets roiled by a steep drop in crude oil prices, which impacted energy sector credits broadly, as well as many emerging market economies. While certain economies stood to benefit from lower oil prices, the broad impact of such a sudden decline was an increase in market volatility and a decline in risk sentiment. In the wake of these developments, the loan market experienced significant outflows driven by retail mutual fund redemptions, exacerbating the downward pressure on prices. As 2015 progressed, oil prices stabilized to a degree and the market became less indiscriminate in punishing energy-related credits. In addition, initiatives on the part of regulators to promote more conservative syndication guidelines led to a reduction in the supply of new loans. The result of the improved sentiment and lower supply was an overall strengthening trend in prices for existing loans over much of the first several months of 2015, leading to modest positive returns on loans in aggregate for the 12-month period. Positive and Negative Contributors to Fund Performance Positive contributors in the portfolio included Toys ’R‘ Us, Inc. (0.2%). The retailer, which has been challenged to adapt to the consumer move to online purchases, saw its loan price rebound as investors were attracted to its relatively high yield. Avaya, Inc. (0.6%), a provider of telecommunication equipment and solutions to business enterprises, also added to relative performance. Avaya had seen its operating fundamentals challenged, but displayed improvement over the period, leading to a strengthening in the loan price. The loan for PC maker Dell, Inc. (0.9%) also performed well, as the company executed its strategy of expanding beyond hardware and into services and software, while effectively controlling costs. "The fourth quarter of 2014 saw credit markets roiled by a steep drop in crude oil prices, which impacted energy sector credits broadly." Negative contributors included Education Management LLC (0.4%), a leading for-profit provider of post-secondary education. The loan went into default and the company's debt was restructured, as results for the overall for-profit education space have been buffeted by headlines around graduates having difficulty paying back their student loans. A pair of oil and gas exploration and production companies, Samson Investment Co. (0.0%) and Fieldwood Energy LLC (0.9%), were also significant detractors. Results for both firms were impacted directly by the severe decline in crude oil prices in late 2015. Outlook and Positioning Monthly issuer defaults by principal balance for the institutional loan market have generally remained low by historical standards. For the trailing 12 months ended May 31, 2015, defaults were 1.26% of loan balances, compared to 4.60% for the 12 months ended May 31, 2014, although the decline largely reflects the impact of a single large default during the earlier period. Defaults have remained low by number of issuers as well, at 0.83% of issues for the 12 months ended May 31, 2015, as compared to 0.99% for the prior 12 months. The fund had exposure to one default during the annual period, by for-profit school operator Education Management. In our view, loan fundamentals outside of the energy sector support a continued modest default rate over the next several quarters. This view is based on the ongoing, if sometimes uneven, improvement in overall economic conditions and generally strong company balance sheets. That said, we are being highly selective in adding new credits that come to market, as yields and covenants have become less favorable to investors given the recent dampening of supply trends. In addition, we have trimmed exposure to energy credits most directly impacted by fluctuations in the price of oil. Should interest rates show signs of heading up from current low levels, demand from investors attracted to the floating rate feature of loans could strengthen notably. We will continue to utilize intensive credit research with respect to individual companies as we seek to maintain prudent exposure to opportunities in the leveraged loan market. Portfolio Management Team James T. Anderson, Managing Director Portfolio Manager of the fund. Began managing the fund in 2007. — Joined Deutsche Asset & Wealth Management in 2006 after 25 years of experience in the corporate and leveraged credit markets. Prior to his current role, he served as the CIO for DB Advisors in the Americas and as the Global Head and CIO of High Yield Strategies. Prior to joining, he worked as Head of Flagship Capital Management, a subsidiary of Bank of America, as a specialty asset manager focused on below-investment-grade corporate credit investments. — Co-Head of Active Asset Management and Member of the Deutsche Asset & Wealth Management Global Client Group Executive Committee and the Asset Management CIO Executive Committee: New York. — AB, Dartmouth College. Eric S. Meyer, CFA, Managing Director Portfolio Manager of the fund. Began managing the fund in 2007. — Joined Deutsche Asset & Wealth Management in 2006 after 16 years of experience in positions of increasing responsibility in corporate banking with First Chicago, Credit Agricole, and most recently, Bank of America's subsidiary, Flagship Capital Management. Prior to his corporate banking experience, he worked in trust management operations for 10 years at First Chicago and E.F. Hutton. — Head of US Loan Portfolio Management, High Yield Strategies: New York. — BA, State University of New York, Albany; MBA, Pace University. The views expressed reflect those of the portfolio management team only through the end of the period of the report as stated on the cover. The management team’s views are subject to change at any time based on market and other conditions and should not be construed as a recommendation. Past performance is no guarantee of future results. Current and future portfolio holdings are subject to risk. Terms to Know LSTA is the Loan Syndications and Trading Association. The Standard & Poor's and the Loan Syndications and Trading Association's (S&P/LSTA) Leveraged Loan Index is an unmanaged, market-value-weighted total return index that tracks outstanding balance and current spread over LIBOR for fully funded term loans. Index returns do not reflect fees or expenses and it is not possible to invest directly into an index. The fund's Morningstar Bank Loan category peer group consists of funds which primarily invest in floating rate bank loans instead of bonds. In exchange for their credit risk, these loans offer high interest payments that typically float above a common short-term benchmark such as the London Interbank Offered Rate, or LIBOR. Leveraged loans typically carry interest rates that reflect a spread above some reference rate, generally LIBOR (the London Interbank Offered Rate). Given the recent very low levels of short-term interest rates, in order to attract investors, many leveraged loans have incorporated LIBOR floors. A LIBOR floor requires that the reference rate applied to a loan meets a certain minimum regardless of actual LIBOR levels; however, the interest paid on such loans will not adjust upward until LIBOR rises above the level of the LIBOR floor. Performance Summary May 31, 2015 (Unaudited) Class A 1-Year 5-Year Life of Fund* Average Annual Total Returns as of 5/31/15 Unadjusted for Sales Charge 1.95% 4.67% 3.89% Adjusted for the Maximum Sales Charge (max 2.75% load) –0.85% 4.09% 3.53% S&P®/LSTA Leveraged Loan Index† 2.84% 5.47% 4.68% Class C 1-Year 5-Year Life of Fund* Average Annual Total Returns as of 5/31/15 Unadjusted for Sales Charge 1.20% 3.91% 3.18% Adjusted for the Maximum Sales Charge (max 1.00% CDSC) 1.20% 3.91% 3.18% S&P®/LSTA Leveraged Loan Index† 2.84% 5.47% 4.68% Class R6 Life of Class** Average Annual Total Returns as of 5/31/15 No Sales Charges 2.38% S&P®/LSTA Leveraged Loan Index† 2.73% Class S 1-Year 5-Year Life of Fund* Average Annual Total Returns as of 5/31/15 No Sales Charges 2.10% 4.84% 4.07% S&P®/LSTA Leveraged Loan Index† 2.84% 5.47% 4.68% Institutional Class 1-Year 5-Year Life of Fund* Average Annual Total Returns as of 5/31/15 No Sales Charges 2.22% 4.98% 4.15% S&P®/LSTA Leveraged Loan Index† 2.84% 5.47% 4.68% Performance in the Average Annual Total Returns table(s) above and the Growth of an Assumed $10,000 Investment line graph that follows is historical and does not guarantee future results. Investment return and principal fluctuate, so your shares may be worth more or less when redeemed. Current performance may differ from performance data shown. Please visit deutschefunds.com for the Fund's most recent month-end performance. Fund performance includes reinvestment of all distributions. Unadjusted returns do not reflect sales charges and would have been lower if they had. The gross expense ratios of the Fund, as stated in the fee table of the prospectus dated October 1, 2014 are 1.14%, 1.89%, 0.80%, 1.02% and 0.85% for Class A, Class C, Class R6, Class S and Institutional Class shares, respectively, and may differ from the expense ratios disclosed in the Financial Highlights tables in this report. Index returns do not reflect any fees or expenses and it is not possible to invest directly into an index. Performance figures do not reflect the deduction of taxes that a shareholder would pay on fund distributions or the redemption of fund shares. Growth of an Assumed $10,000 Investment (Adjusted for Maximum Sales Charge) Yearly periods ended May 31 Class A shares' growth of an assumed $10,000 investment is adjusted for the maximum sales charge of 2.75%. This results in a net initial investment of $9,725. The growth of $10,000 is cumulative. Performance of other share classes will vary based on the sales charges and the fee structure of those classes. * The Fund commenced operations on June 29, 2007. The performance shown for the index is for the time period of June 30, 2007 through May 31, 2015, which is based on the performance period of the life of the Fund. ** Class R6 shares commenced operations on October 1, 2014. The performance shown for the MSCI World Index is for the time period from September 30, 2014 through May 31, 2015, which is based on the performance period of the life of Class R6. † The Standard & Poor's and the Loan Syndications and Trading Association's (S&P/LSTA) Leveraged Loan Index is an unmanaged, market-value-weighted total return index that tracks outstanding balance and current spread over LIBOR for fully funded term loans. Class A Class C Class R6 Class S Institutional Class Net Asset Value 5/31/15 $ 5/31/14 $ $ $ — $ $ Distribution Information as of 5/31/15 Income Dividends, Twelve Months $ $ $ *** $ $ *** For the period from October 1, 2014 (commencement of operations) to May 31, 2015. Investment Portfolio as of May 31, 2015 Principal Amount ($) Value ($) Loan Participations and Assignments 88.7% Senior Loans** Consumer Discretionary 20.3% Abercrombie & Fitch Management Co., Term Loan B, 4.75%, 8/7/2021 Aristocrat Leisure Ltd., Term Loan B, 4.75%, 10/20/2021 Aufinco Pty Ltd.: First Lien Term Loan, 4.0%, 5/29/2020 Second Lien Term Loan, 8.25%, 11/30/2020 Autoparts Holdings Ltd., First Lien Term Loan, 7.0%, 7/29/2017 BJ's Wholesale Club, Inc., First Lien Term Loan, 4.5%, 9/26/2019 Bombardier Recreational Products, Inc., Term Loan B, 4.0%, 1/30/2019 Boyd Gaming Corp., Term Loan B, 4.0%, 8/14/2020 Calceus Acquisition, Inc., Term Loan, 5.0%, 1/31/2020 Capital Automotive LP, Term Loan B, 4.0%, 4/10/2019 Crown Media Holdings, Inc., Term Loan B, 4.0%, 7/14/2018 Cumulus Media Holdings, Inc., Term Loan, 4.25%, 12/23/2020 David's Bridal, Inc., Term Loan B, 5.0%, 10/11/2019 Delta 2 (LUX) SARL: Term Loan B3, 4.75%, 7/30/2021 Second Lien Term Loan, 7.75%, 7/31/2022 Dollar Tree, Inc., Term Loan B, 4.25%, 3/9/2022 Fitness International LLC, Term Loan B, 5.5%, 7/1/2020 Four Seasons Holdings, Inc., First Lien Term Loan, 3.5%, 6/27/2020 Hargray Communications Group, Inc., Term Loan B, 5.25%, 6/26/2019 Hilton Worldwide Finance LLC, Term Loan B2, 3.5%, 10/26/2020 ION Media Networks, Inc., Term Loan B, 4.75%, 12/18/2020 J Crew Group, Inc., Term Loan B, 4.0%, 3/5/2021 J.C. Penney Corporation, Inc., Term Loan, 5.0%, 6/20/2019 Jeld-Wen, Inc., Term Loan B, 5.25%, 10/15/2021 Jo-Ann Stores, Inc., Term Loan, 4.0%, 3/16/2018 Key Safety Systems, Inc., First Lien Term Loan, 4.75%, 8/29/2021 Landry's, Inc., Term Loan B, 4.0%, 4/24/2018 Lands' End, Inc., Term Loan B, 4.25%, 4/4/2021 Leonardo Acquisition Corp., Term Loan, 4.25%, 1/31/2021 Leslie's Poolmart, Inc., Term Loan, 4.25%, 10/16/2019 Libbey Glass, Inc., Term Loan B, 3.75%, 4/9/2021 Lions Gate Entertainment Corp., Second Lien Term Loan, 5.0%, 3/17/2022 Live Nation Entertainment, Inc., Term Loan B1, 3.5%, 8/17/2020 MCC Iowa LLC, Term Loan H, 3.25%, 1/29/2021 Media General, Inc., Term Loan B, 4.25%, 7/31/2020 Metro-Goldwyn-Mayer, Inc., Second Lien Term Loan, 5.125%, 6/26/2020 Mohegan Tribal Gaming Authority: Term Loan A, 4.525%, 6/15/2018 Term Loan B, 5.5%, 11/19/2019 NEP/NCP Holdco, Inc.: Term Loan, 4.25%, 1/22/2020 Second Lien Term Loan, 9.5%, 7/22/2020 Nine West Holdings, Inc., Term Loan B, 4.75%, 10/8/2019 Otter Products LLC, Term Loan, 5.75%, 6/3/2020 Payless, Inc.: First Lien Term Loan, 5.0%, 3/11/2021 Second Lien Term Loan, 8.5%, 3/11/2022 Petco Animal Supplies, Inc., Term Loan, 4.0%, 11/24/2017 Polymer Group, Inc., First Lien Term Loan, 5.25%, 12/19/2019 Portillo's Holdings LLC, First Lien Term Loan, 4.75%, 8/2/2021 Renfro Corp., Term Loan B, 5.75%, 1/30/2019 Sagittarius Restaurants LLC, Term Loan, 5.417%, 10/1/2018 Seminole Hard Rock Entertainment, Inc., Term Loan B, 3.5%, 5/14/2020 Serta Simmons Holdings LLC, Term Loan, 4.25%, 10/1/2019 Sesac Holdco II LLC, First Lien Term Loan, 5.25%, 2/8/2019 Springer Science+Business Media Deutschland GmbH, Term Loan B3, 4.75%, 8/14/2020 SRAM LLC, Term Loan B, 4.031%, 4/10/2020 Staples, Inc., Term Loan B, 3.75%, 4/7/2021 Steak N' Shake Operations, Inc., Term Loan, 4.75%, 3/19/2021 Tempur-Pedic International, Inc., Term Loan B, 3.5%, 3/18/2020 The Men's Wearhouse, Inc.: Term Loan B, 4.5%, 6/18/2021 Term Loan, 5.0%, 6/18/2021 Time, Inc., Term Loan B, 4.25%, 4/26/2021 Toys 'R' Us-Delaware, Inc.: Term Loan B2, 5.25%, 5/25/2018 Term Loan B3, 5.25%, 5/25/2018 Term Loan B4, 9.75%, 4/24/2020 Travel Leaders Group LLC: Term Loan B, 7.0%, 12/5/2018 Term Loan, 7.0%, 12/7/2020 Tribune Co., Term Loan, 4.0%, 12/27/2020 Tropicana Entertainment, Inc., Term Loan, 4.0%, 11/27/2020 UCI International, Inc., Term Loan B, 5.5%, 7/26/2017 Village Roadshow Films (BVI) Ltd., Term Loan B, 5.75%, 11/21/2017 Vince LLC, Term Loan B, 5.75%, 11/27/2019 William Morris Endeavor Entertainment LLC, First Lien Term Loan, 5.25%, 5/6/2021 WMG Acquisition Corp., Term Loan, 3.75%, 7/1/2020 World Triathlon Corp., Term Loan, 5.25%, 6/26/2021 Consumer Staples 5.3% 1011778 B.C. Unlimited Liability Co., Term Loan B, 3.75%, 12/10/2021 Albertson's LLC, Term Loan B2, 5.375%, 3/21/2019 California Pizza Kitchen, Inc., Term Loan, 5.25%, 3/29/2018 Centerplate, Inc., Term Loan A, 4.75%, 11/26/2019 CTI Foods Holding Co., LLC, First Lien Term Loan, 4.5%, 6/29/2020 Del Monte Foods, Inc., Second Lien Term Loan, 8.25%, 8/18/2021 Fairway Group Acquisition Co., Term Loan, 5.0%, 8/17/2018 Focus Brands, Inc.: Term Loan, 4.25%, 2/21/2018 Second Lien Term Loan, 10.25%, 8/21/2018 JBS U.S.A. Holdings, Inc., Term Loan, 3.75%, 9/18/2020 NBTY, Inc., Term Loan B2, 3.5%, 10/1/2017 New HB Acquisition LLC, Term Loan, 6.75%, 4/9/2020 NPC International, Inc., Term Loan B, 4.0%, 12/28/2018 Pinnacle Holdco SARL, Term Loan, 4.75%, 7/30/2019 Roundy's Supermarkets, Inc., Term Loan B, 5.75%, 3/3/2021 SUPERVALU, Inc., Term Loan B, 4.5%, 3/21/2019 U.S. Foods, Inc., Term Loan, 4.5%, 3/31/2019 Vogue International, Inc., Term Loan, 5.75%, 2/14/2020 Energy 6.0% American Energy — Marcellus LLC, First Lien Term Loan, 5.25%, 8/4/2020 Crestwood Holdings LLC, Term Loan B1, 7.0%, 6/19/2019 Crosby U.S. Acquisition Corp., First Lien Term Loan, 3.75%, 11/23/2020 Drillships Financing Holding, Inc., Term Loan B1, 6.0%, 3/31/2021 Expro FinServices SARL, Term Loan, 5.75%, 9/2/2021 Fieldwood Energy LLC, Second Lien Term Loan, 8.375%, 9/30/2020 FTS International, Inc., Term Loan B, 5.75%, 4/16/2021 Houston Fuel Oil Co., LLC, Term Loan B, 4.25%, 8/19/2021 Penn Products Terminals LLC, Term Loan B, 4.75%, 3/19/2022 Pipeline Supply & Service LLC: Term Loan B, 5.5%, 1/28/2020 Second Lien Term Loan, 9.5%, 7/28/2020 Samchully Midstream 3 LLC, Term Loan B, 5.75%, 10/20/2021 Seventy Seven Operating LLC, Term Loan B, 3.75%, 6/25/2021 Sheridan Investment Partners II LP: Term Loan A, 4.25%, 12/16/2020 Term Loan B, 4.25%, 12/16/2020 Term Loan M, 4.25%, 12/16/2020 Sheridan Production Partners I LLC: Term Loan B2, 4.25%, 10/1/2019 Term Loan B2-1A, 4.25%, 10/1/2019 Term Loan B2-1M, 4.25%, 10/1/2019 Southcross Energy Partners LP, First Lien Term Loan, 5.25%, 8/4/2021 Southcross Holdings Borrower LP, Term Loan B, 6.0%, 8/4/2021 Targa Resources Corp., Term Loan B, 5.75%, 2/25/2022 TPF II Power LLC, Term Loan B, 5.5%, 10/2/2021 Veresen Midstream LP, Term Loan B1, 5.25%, 3/31/2022 Western Refining, Inc., Term Loan B, 4.25%, 11/12/2020 Financials 6.3% ABC Supply Co., Inc., Term Loan, 3.5%, 4/16/2020 AmWINS Group LLC, Term Loan, 5.25%, 9/6/2019 Asurion LLC: Term Loan B1, 5.0%, 5/24/2019 Second Lien Term Loan, 8.5%, 3/3/2021 BATS Global Markets, Inc., Term Loan B2, 5.75%, 1/31/2020 Black Knight InfoServ LLC, Term Loan B, 3.75%, 5/27/2022 CGSC of Delaware Holding Corp., First Lien Term Loan, 5.0%, 4/16/2020 Duff & Phelps Investment Management Co.: Term Delayed Draw, 4.5%, 4/23/2020 Term Loan, 4.5%, 4/23/2020 Term Loan B, 4.5%, 4/23/2020 Evergreen Acqco 1 LP, Term Loan, 5.0%, 7/9/2019 FGI Operating Co., LLC, Term Loan, 5.5%, 4/19/2019 Grosvenor Capital Management Holdings LLP, Term Loan B, 3.75%, 1/4/2021 Guggenheim Partners LLC, Term Loan, 4.25%, 7/22/2020 Hub International Ltd., Term Loan B, 4.0%, 10/2/2020 Istar Financial, Inc., Term Loan A2, 7.0%, 3/19/2017 Moneygram International, Inc., Term Loan B, 4.25%, 3/27/2020 National Financial Partners Corp., Term Loan B, 4.5%, 7/1/2020 Ocwen Financial Corp., Term Loan, 5.0%, 2/15/2018 SAM Finance Lux SARL, Term Loan, 4.25%, 12/17/2020 Starwood Property Trust, Inc., Term Loan B, 3.5%, 4/17/2020 USI, Inc., Term Loan B, 4.25%, 12/27/2019 Victory Capital Management, Inc., Term Loan B, 7.0%, 10/31/2021 Health Care 2.7% 21st Century Oncology Holdings, Inc., Term Loan, 6.5%, 4/30/2022 ADMI Corp., Term Loan B, 5.5%, 4/30/2022 Alkermes, Inc., Term Loan, 3.5%, 9/18/2019 Amneal Pharmaceuticals LLC, Term Loan, 4.506%, 11/1/2019 Community Health Systems, Inc.: Term Loan G, 3.75%, 12/31/2019 Term Loan H, 4.0%, 1/27/2021 Concordia Healthcare Corp., Term Loan B, 4.75%, 4/21/2022 DPx Holdings BV, Term Loan, 4.25%, 3/11/2021 Education Management LLC: Term Loan A, 5.5%, 7/2/2020 Term Loan B, 2.0% Cash, 6.5% PIK, 7/2/2020 Horizon Pharma Holdings U.S.A., Inc., Term Loan B, 4.5%, 4/22/2021 Par Pharmaceutical Companies, Inc., Term Loan B2, 4.0%, 9/30/2019 RPI Finance Trust, Term Loan B4, 3.75%, 11/9/2020 Sterigenics-Nordion Holdings LLC, Term Loan B, 4.25%, 5/15/2022 Surgical Care Affiliates, Inc., Term Loan B, 4.25%, 3/17/2022 Industrials 20.0% Acosta Holdco, Inc., Term Loan, 4.25%, 9/26/2021 Advantage Sales & Marketing, Inc., First Lien Term Loan, 4.25%, 7/23/2021 American Airlines, Inc., Term Loan, 3.75%, 6/27/2019 Ancestry.com, Inc.: Term Loan B2, 4.0%, 5/14/2018 Term Loan B1, 4.5%, 12/28/2018 Apex Tool Group LLC, Term Loan B, 4.5%, 1/31/2020 AVSC Holding Corp., First Lien Term Loan, 4.5%, 1/24/2021 Blackboard, Inc., Term Loan B3, 4.75%, 10/4/2018 Brickman Group Ltd. LLC: First Lien Term Loan, 4.0%, 12/18/2020 Second Lien Term Loan, 7.5%, 12/17/2021 Brock Holdings III, Inc., Term Loan B, 5.5%, 3/16/2017 Cadence Aerospace LLC, Term Loan B, 6.503%, 5/9/2018 ClientLogic Corp., Term Loan, 7.527%, 1/30/2017 Coach America Holdings, Inc.: First Lien Term Loan, LIBOR plus 3.0%, 4/18/2016* Letter of Credit, LIBOR plus 5.75%, 4/21/2016* Commercial Barge Line Co., First Lien Term Loan, 7.5%, 9/23/2019 Connolly Corp., First Lien Term Loan, 4.5%, 5/14/2021 Crossmark Holdings, Inc.: First Lien Term Loan, 4.5%, 12/20/2019 Second Lien Term Loan, 8.75%, 12/21/2020 DynCorp International LLC, Term Loan B, 6.25%, 7/7/2016 Flexera Software LLC: First Lien Term Loan, 4.5%, 4/2/2020 Second Lien Term Loan, 8.0%, 4/2/2021 Garda World Security Corp.: Term Delay Draw, 4.0%, 11/6/2020 Term Loan B, 4.0%, 11/6/2020 Gardner Denver, Inc., Term Loan, 4.25%, 7/30/2020 Generac Power Systems, Inc., Term Loan B, 3.25%, 5/31/2020 Greenway Medical Technologies, Inc.: First Lien Term Loan, 6.0%, 11/4/2020 Second Lien Term Loan, 9.25%, 11/4/2021 Hampton Rubber Co.: First Lien Term Loan, 5.0%, 3/27/2021 Second Lien Term Loan, 9.0%, 3/24/2022 Hanson Building Products Ltd.: First Lien Term Loan, 6.5%, 2/18/2022 Second Lien Term Loan, 10.5%, 2/12/2023 Hertz Corp., Term Loan B, 4.0%, 3/11/2018 IG Investment Holdings LLC: First Lien Term Loan, 6.0%, 10/31/2019 Term Loan B, 6.0%, 10/29/2021 IMC OP LP, First Lien Term Loan, 5.25%, 8/15/2020 Infor (U.S.), Inc.: Term Loan B3, 3.75%, 6/3/2020 Term Loan B5, 3.75%, 6/3/2020 Inmar Holdings, Inc.: First Lien Term Loan, 4.25%, 1/27/2021 Second Lien Term Loan, 8.0%, 1/27/2022 Intelligrated, Inc., First Lien Term Loan, 4.503%, 7/30/2018 IQOR U.S., Inc.: Term Loan B, 6.0%, 4/1/2021 Second Lien Term Loan, 9.75%, 4/1/2022 Language Line LLC, First Lien Term Loan B, 6.25%, 6/20/2016 Lineage Logistics Holdings LLC, Term Loan, 4.5%, 4/7/2021 Livingston International, Inc., First Lien Term Loan, 5.0%, 4/18/2019 MA FinanceCo., LLC, Term Loan B, 5.25%, 11/19/2021 Milacron LLC, Term Loan B, 4.5%, 9/28/2020 Mirror Bidco Corp., Term Loan, 4.25%, 12/28/2019 Monitronics International, Inc.: Term Loan B, 4.25%, 3/23/2018 Term Loan B1, 4.5%, 4/2/2022 Navios Partners Finance (U.S.), Inc., Term Loan B, 5.25%, 6/27/2018 NN, Inc., Term Loan B, 6.0%, 8/27/2021 Nortek, Inc., Term Loan, 3.5%, 10/30/2020 Orbitz Worldwide, Inc., Term Loan B, 4.5%, 4/15/2021 Ozburn-Hessey Holding Co., LLC, Term Loan, 6.753%, 5/23/2019 P2 Upstream Acquisition Co.: First Lien Term Loan, 5.0%, 10/30/2020 Second Lien Term Loan, 9.0%, 4/30/2021 Ply Gem Industries, Inc., Term Loan, 4.0%, 2/1/2021 Quikrete Holdings, Inc.: First Lien Term Loan, 4.0%, 9/28/2020 Second Lien Term Loan, 7.0%, 3/26/2021 Rexnord LLC, First Lien Term Loan B, 4.0%, 8/21/2020 Sabre, Inc.: Term Loan, 4.0%, 2/19/2019 Term Loan B, 4.0%, 2/19/2019 Science Applications International Corp., Term Loan B, 3.75%, 9/26/2018 Serena Software, Inc., Term Loan, 7.5%, 4/14/2020 Silver II U.S. Holdings LLC, Term Loan, 4.0%, 12/13/2019 SourceHov LLC, First Lien Term Loan, 7.75%, 10/31/2019 Southwire Co., Term Loan, 3.25%, 2/10/2021 STG-Fairway Acquisitions, Inc., Term Loan B, 6.25%, 2/28/2019 SurveyMonkey.com LLC, Term Loan B, 5.5%, 2/5/2019 Sybil Software LLC, Term Loan, 4.75%, 3/20/2020 Tank Holding Corp., Term Loan, 5.25%, 3/16/2022 Transdigm, Inc.: Term Loan C, 3.75%, 2/28/2020 Term Loan E, 3.75%, 5/14/2022 TransFirst, Inc., First Lien Term Loan, 5.5%, 11/12/2021 TricorBraun, Inc., Term Loan B, 4.0%, 5/3/2018 U.S. Airways Group, Inc., Term Loan B1, 3.5%, 5/23/2019 U.S. Security Holdings, Inc.: Term Delay Draw, 6.25%, 7/28/2017 Term Loan, 6.25%, 7/28/2017 United Airlines, Inc., Term Loan B, 3.5%, 4/1/2019 United Site Services, Inc.: Term Delay Draw, 5.517%, 8/5/2016 Term Loan B, 5.75%, 8/5/2021 ViaWest, Inc., Term Loan B, 4.5%, 3/11/2022 WASH Multifamily Laundry Systems LLC, First Lien Term Loan, 4.25%, 4/21/2022 Waste Industries U.S.A., Inc., New Term Loan B, 4.25%, 2/27/2020 West Corp., Term Loan B10, 3.25%, 6/30/2018 WTG Holdings III Corp.: First Lien Term Loan, 4.75%, 1/15/2021 Second Lien Term Loan, 8.5%, 1/15/2022 Information Technology 10.0% Answers Corp.: First Lien Term Loan, 6.25%, 10/3/2021 Second Lien Term Loan, 10.0%, 10/3/2022 Aricent Technologies: First Lien Term Loan, 5.5%, 4/14/2021 Second Lien Term Loan, 9.5%, 4/14/2022 Aspect Software, Inc., Term Loan B, 7.25%, 5/7/2016 Avaya, Inc.: Term Loan B3, 4.685%, 10/26/2017 Term Loan B6, 6.5%, 3/30/2018 BMC Software Finance, Inc., Term Loan, 5.0%, 9/10/2020 Dell, Inc., Term Loan B, 4.5%, 4/29/2020 Deltek, Inc.: First Lien Term Loan, 4.5%, 10/10/2018 Second Lien Term Loan, 10.0%, 10/10/2019 Epiq Systems, Inc., Term Loan B, 4.5%, 8/27/2020 Extreme Reach, Inc.: First Lien Term Loan, 6.75%, 2/7/2020 Second Lien Term Loan, 10.5%, 1/24/2021 FIDJI Luxembourg (BC4) SARL, Term Loan, 6.25%, 12/24/2020 First Data Corp.: Term Loan, 3.685%, 3/24/2018 Term Loan, 4.185%, 3/24/2021 Freescale Semiconductor, Inc., Term Loan B4, 4.25%, 2/28/2020 GTCR Valor Companies, Inc., First Lien Term Loan, 6.0%, 5/30/2021 Mitel U.S. Holdings, Inc., Term Loan, 5.0%, 3/31/2022 Oberthur Technologies of America Corp., Term Loan B2, 4.5%, 10/18/2019 Peak 10, Inc.: First Lien Term Loan, 5.0%, 6/17/2021 Second Lien Term Loan, 8.25%, 6/17/2022 Regit Eins GmbH, First Lien Term Loan, 6.0%, 1/8/2021 Riverbed Technology, Inc., Term Loan B, 6.0%, 4/24/2022 Rovi Solutions Corp., Term Loan B, 3.75%, 7/2/2021 RP Crown Parent LLC, Term Loan, 6.0%, 12/21/2018 Sensus U.S.A., Inc.: First Lien Term Loan, 4.5%, 5/9/2017 Second Lien Term Loan, 8.5%, 5/9/2018 Tibco Software, Inc., Term Loan B, 6.5%, 12/4/2020 Vantiv LLC, Term Loan B, 3.75%, 6/13/2021 Verint Systems, Inc., Term Loan, 3.5%, 9/6/2019 Materials 12.0% American Rock Salt Holdings LLC: First Lien Term Loan, 4.75%, 5/20/2021 Second Lien Term Loan, 8.0%, 5/16/2022 Appvion, Inc., Term Loan, 5.75%, 6/28/2019 Ardagh Holdings U.S.A, Inc., Term Loan, 4.0%, 12/17/2019 Axalta Coating Systems U.S. Holdings, Inc., Term Loan, 3.75%, 2/1/2020 AZ Chem U.S., Inc.: First Lien Term Loan, 4.5%, 6/12/2021 Second Lien Term Loan, 7.5%, 6/12/2022 Azure Midstream Energy LLC, Term Loan B, 7.5%, 11/15/2018 Caraustar Industries, Inc., Term Loan B, 8.0%, 5/1/2019 Charter NEX U.S. Holdings, Inc., Term Loan B, 5.25%, 2/7/2022 Chemours Co., Term Loan B, 3.75%, 5/22/2022 CPG International, Inc., Term Loan, 4.75%, 9/30/2020 ECO Services Operations LLC, Term Loan B, 4.75%, 12/4/2021 Exopack Holdings SA, Term Loan B1, 4.5%, 5/8/2019 Fairmount Minerals Ltd., Term Loan B2, 4.5%, 9/5/2019 Huntsman International LLC, Term Loan, 3.75%, 8/12/2021 Ineos U.S. Finance LLC: Term Loan, 4.25%, 3/31/2022 6 year Term Loan, 3.75%, 5/4/2018 Klockner-Pentaplast of America, Inc., Term Loan, 5.0%, 4/28/2020 Koppers Holdings, Inc., Term Loan, 4.25%, 8/15/2019 KP Germany Erste GmbH, First Lien Term Loan, 5.0%, 4/22/2020 Kronos Worldwide, Inc., Term Loan, 3.25%, 2/18/2020 MacDermid, Inc.: First Lien Term Loan, 4.5%, 6/7/2020 Term Loan B2, 4.75%, 6/7/2020 Minerals Technologies, Inc., Term Loan B, 4.0%, 5/7/2021 Multi Packaging Solutions, Inc., Term Loan B, 4.25%, 9/30/2020 Nexeo Solutions LLC, Term Loan B, 5.0%, 9/8/2017 Noranda Aluminum Acquisition Corp., Term Loan B, 5.75%, 2/28/2019 Nusil Technology LLC, Term Loan, 5.25%, 4/7/2017 Onex Wizard U.S. Acquisition, Inc., Term Loan, 4.25%, 3/13/2022 Oxbow Carbon LLC: Term Loan B, 4.25%, 7/19/2019 Second Lien Term Loan, 8.0%, 1/17/2020 Peabody Energy Corp., Term Loan B, 4.25%, 9/24/2020 Phibro Animal Health Corp., Term Loan B, 4.0%, 4/16/2021 Reynolds Group Holdings, Inc., Term Loan, 4.5%, 12/1/2018 Signode Industrial Group U.S., Inc., Term Loan B, 3.75%, 5/1/2021 Solenis International LP, First Lien Term Loan, 4.25%, 7/31/2021 Styrolution U.S. Holding LLC, Term Loan B, 6.5%, 11/7/2019 Tata Chemicals North America, Inc., Term Loan B, 3.75%, 8/7/2020 Tekni-Plex, Inc.: Term Loan B, 4.5%, 4/1/2022 Second Lien Term Loan, 8.75%, 3/31/2023 Tronox Pigments (Netherlands) BV, Term Loan, 4.25%, 3/19/2020 Unifrax Corp., Term Loan, 4.25%, 11/28/2018 Univar, Inc., Term Loan B, 5.0%, 6/30/2017 Vantage Specialty Chemicals, Inc., Term Loan B, 5.0%, 2/10/2019 WireCo WorldGroup, Inc., Term Loan, 6.0%, 2/15/2017 World Kitchen LLC, Term Loan B, 5.5%, 3/4/2019 Telecommunication Services 3.6% Genesys Telecom Holdings U.S., Inc.: Term Loan B, 4.0%, 2/8/2020 Term Delay Draw, 4.5%, 11/13/2020 Global Tel*Link Corp., First Lien Term Loan, 5.0%, 5/22/2020 Level 3 Financing, Inc.: Term Loan, 4.0%, 8/1/2019 Term Loan B, 4.0%, 1/15/2020 Term Loan B5, 4.5%, 1/31/2022 NTELOS, Inc., Term Loan B, 5.75%, 11/9/2019 Syniverse Holdings, Inc., Term Loan B, 4.0%, 4/23/2019 Telesat Canada, Term Loan B2, 3.5%, 3/28/2019 Zayo Group LLC, Term Loan B, 3.75%, 5/6/2021 Ziggo Financing Partnership: Term Loan B1, 3.5%, 1/15/2022 Term Loan B2A, 3.5%, 1/15/2022 Term Loan B3, 3.5%, 1/15/2022 Utilities 2.5% Alison Bidco SARL: First Lien Term Loan B1, 5.5%, 8/29/2021 First Lien Term Loan B2, 5.5%, 8/29/2021 Astoria Energy LLC, Term Loan B, 5.0%, 12/24/2021 Essential Power LLC, Term Loan B, 4.75%, 8/8/2019 Exgen Renewables I LLC, Term Loan, 5.25%, 2/8/2021 Exgen Texas Power LLC, Term Loan B, 5.75%, 9/16/2021 La Frontera Generation LLC, Term Loan, 4.5%, 9/30/2020 Longview Power LLC, Term Loan B, 7.0%, 4/13/2021 Southeast PowerGen LLC, Term Loan B, 4.5%, 12/2/2021 Star West Generation LLC, Term Loan B, 4.25%, 3/13/2020 Terra Gen Finance Co., LLC, Term Loan B, 5.25%, 12/9/2021 Total Loan Participations and Assignments (Cost $1,918,747,932) Corporate Bonds 3.3% Consumer Discretionary 1.2% APX Group, Inc., 6.375%, 12/1/2019 MGM Resorts International: 6.0%, 3/15/2023 7.75%, 3/15/2022 Netflix, Inc.: 5.375%, 2/1/2021 5.75%, 3/1/2024 Penske Automotive Group, Inc., 5.75%, 10/1/2022 Rent-A-Center, Inc., 4.75%, 5/1/2021 Sotheby's, 144A, 5.25%, 10/1/2022 Springs Industries, Inc., 6.25%, 6/1/2021 Viking Cruises Ltd., 144A, 6.25%, 5/15/2025 Consumer Staples 0.1% Chiquita Brands International, Inc., 7.875%, 2/1/2021 Energy 0.6% EP Energy LLC, 144A, 6.375%, 6/15/2023 Murphy Oil U.S.A., Inc., 6.0%, 8/15/2023 Pacific Drilling SA, 144A, 5.375%, 6/1/2020 Sunoco LP, 144A, 6.375%, 4/1/2023 Welltec A/S, 144A, 8.0%, 2/1/2019 Industrials 0.2% ADT Corp., 6.25%, 10/15/2021 Florida East Coast Holdings Corp., 144A, 6.75%, 5/1/2019 General Cable Corp., 5.75%, 10/1/2022 Information Technology 0.4% CDW LLC, 5.5%, 12/1/2024 Viasystems, Inc., 144A, 7.875%, 5/1/2019 Materials 0.8% Hecla Mining Co., 6.875%, 5/1/2021 Hexion, Inc., 6.625%, 4/15/2020 United States Steel Corp., 7.5%, 3/15/2022 Total Corporate Bonds (Cost $70,044,708) Asset-Backed 2.6% Miscellaneous A Voce CLO Ltd., "D", Series 2014-1A, 144A, 5.053%***, 7/15/2026 ALM VII Ltd., "D", Series 2012-7A, 144A, 5.275%***, 10/19/2024 Apidos CLO XVII, "D", Series 2014-17A, 144A, 5.007%***, 4/17/2026 ARES CLO Ltd., "D", Series 2014-1A, 144A, 5.057%***, 4/17/2026 Babson CLO Ltd.: "D", Series 2014-1A, 144A, 5.157%***, 7/20/2025 "E", Series 2014-IIA, 144A, 5.266%***, 10/17/2026 Ballyrock CLO LLC, "D", Series 2014-1A, 144A, 5.275%***, 10/20/2026 Birchwood Park CLO Ltd., "E1", Series 2014-1A, 144A, 5.353%***, 7/15/2026 Carlyle Global Market Strategies Ltd., "E", Series 2014-1A, 144A, 4.724%***, 4/17/2025 Madison Park Funding XIII Ltd., "E", Series 2014-13A, 144A, 5.275%***, 1/19/2025 Madison Park Funding XIV Ltd., "E", Series 2014-14A, 144A, 5.025%***, 7/20/2026 Octagon Investment Partners 24 Ltd., "D", Series 2015-1A, 144A, 5.777%, 5/21/2027 Octagon Investment Partners XIX Ltd., "E", Series 2014-1A, 144A, 5.103%***, 4/15/2026 Stewart Park CLO Ltd., "E", Series 2015-1A, 144A, 5.724%, 4/15/2026 Washington Mill CLO Ltd., "E", Series 2014-1A, 144A, 5.125%***, 4/20/2026 Ziggurat CLO I Ltd., "E", Series 2014-1A, 144A, 5.275%***, 10/17/2026 Total Asset-Backed (Cost $54,971,480) Shares Value ($) Common Stocks 0.3% Consumer Discretionary 0.0% Dex Media, Inc. Health Care 0.3% Education Management LLC Total Common Stocks (Cost $2,245,640) Preferred Stock 0.1% Health Care Education Management LLC, 7.5% (Cost $4,170,681) Cash Equivalents 6.9% Central Cash Management Fund, 0.09% (a) (Cost $147,732,473) % of Net Assets Value ($) Total Investment Portfolio (Cost $2,197,912,914)† Other Assets and Liabilities, Net ) ) Net Assets The following table represents senior loans that are in default: Security Coupon Maturity Date Principal Amount ($) Cost ($) Value ($) Coach America Holdings, Inc.* LIBOR plus 3.0% 4/18/2016 Coach America Holdings, Inc.* LIBOR plus 5.75% 4/21/2016 * Non-income producing security. **Senior loans in the Fund's portfolio generally are subject to mandatory and/or optional payment. As a result, the actual remaining maturity of senior loans in the Fund's portfolio may be substantially less than the stated maturities shown in this report. Senior loans pay interest at rates which vary based on prevailing interest rates, such as the prime rate offered by a major U.S. bank or LIBOR, and are shown at their current rate as of May 31, 2015. ***Floating rate securities’ yields vary with a designated market index or market rate, such as the coupon-equivalent of the U.S. Treasury Bill rate. These securities are shown at their current rate as of May 31, 2015. † The cost for federal income tax purposes was $2,197,995,473. At May 31, 2015, net unrealized depreciation for all securities based on tax cost was $24,125,157. This consisted of aggregate gross unrealized appreciation for all securities in which there was an excess of value over tax cost of $18,378,022 and aggregate gross unrealized depreciation for all securities in which there was an excess of tax cost over value of $42,503,179. (a) Affiliated fund managed by Deutsche Investment Management Americas Inc. The rate shown is the annualized seven-day yield at period end. 144A: Security exempt from registration under Rule 144A of the Securities Act of 1933. These securities may be resold in transactions exempt from registration, normally to qualified institutional buyers. CLO: Collateralized Loan Obligation. LIBOR: London Interbank Offered Rate. PIK: Denotes that all or a portion of the income is paid in-kind in the form of additional principal. Prime Rate: Interest rate charged by banks to their most creditworthy customers. At May 31, 2015, the Fund had an unfunded loan commitment of $64,700, which could be extended at the option of the borrower, pursuant to the following loan agreement: Borrower Unfunded Loan Commitment ($) Value ($) Unrealized Appreciation ($) United Site Services, Inc., Term Delay Draw, 8/5/2016 Fair Value Measurements Various inputs are used in determining the value of the Fund's investments. These inputs are summarized in three broad levels. Level 1 includes quoted prices in active markets for identical securities. Level 2 includes other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds and credit risk). Level 3 includes significant unobservable inputs (including the Fund's own assumptions in determining the fair value of investments). The level assigned to the securities valuations may not be an indication of the risk or liquidity associated with investing in those securities. The following is a summary of the inputs used as of May 31, 2015 in valuing the Fund's investments. For information on the Fund's policy regarding the valuation of investments, please refer to the Security Valuation section of Note A in the accompanying Notes to Financial Statements. Assets Level 1 Level 2 Level 3 Total Fixed Income Investments (b) Loan Participations and Assignments $
